Case 1:20-cv-05644-JPC Document 17 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ween eee een eee wanna ee ene eens wenenneeee X

 

Anthony Velez,

Plaintiff,

20-CV-5644 (JPC)
-y-

ORDER
Girraphic LLC,

Defendant.

 

JOHN P. CRONAN, United States District Judge:

This case has been reassigned to the undersigned. Unless and until the Court orders
otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s
reassignment. All counsel must familiarize themselves with the Court’s Individual Rules,
which are available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

It is hereby ORDERED that for the Initial Pretrial Conference on October 2, 2020 at 11:00
a.m., counsel for all parties shall call (866) 434-5269, access code 9176261. Absent leave of Court
obtained by letter-motion filed before the conference, all pretrial conferences must be attended by
the attorney who will serve as principal trial counsel. During this conference, the parties shall be
prepared to discuss the topics outlined in the parties’ September 24, 2020 letter. (See Dkt. 15). The
parties shall also be prepared to explain their views on the basis for diversity jurisdiction under 28
U.S.C. § 1332, including whether the amount in controversy exceeds the sum or value of $75,000.
In light of the parties’ submission of the September 24, 2020 letter and a proposed Civil Case
Management Plan and Scheduling Order, the Court considers the parties to be in compliance with
5.B of the Court’s Individual Rules and Practices in Civil Cases.

 

SO ORDERED.
Dated: September 30, 2020 ¢ Yo A ° 7b
New York, New York JOHN P. CRONAN

United States District Judge
